DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/04/2020 and 11/04/2020 have been considered by the examiners.  The submissions are in compliance with the provisions of 37 CFR 1.97.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 - 20 of U.S. Patent No. 10,623,664. Although the claims present application claims and the parent application claims amount to similar features and present application claims are therefore obvious variants thereof and/or are broader representations of the claims. Note: below is an example of the similarities, all of the claims of 10,623,664 can be used for the DP rejection analysis.
Claims
Current application (16/808,582)
Parent application (10,623,664)
1
An image processing system comprising: at least one memory storing computer program instructions; and at least one processor configured to execute the computer program instructions to perform operations comprising: extracting points forming one or more contour lines of one or more objects from at least a part of at least one image frame received; and outputting an output image which is generated by changing, in a background image, which is different from the at least one image frame, the background image being prepared in advance of the extracting of the points, pixel values of pixels located in the background image at positions corresponding to positions of the extracted points using the pixel values of the pixels in the background image
1. An image processing system comprising: at least one memory storing computer program instructions; and at least one processor configured to execute the computer program instructions to perform operations comprising: receiving an input of at least one image frame; extracting points forming one or more contour lines of one or more objects by performing edge detection on at least a part the at least one image frame; and outputting an output image which is generated by changing, in a background image, which is different from the at least one image frame, the background image being prepared in advance of the receiving of the input of the at least one image frame, pixel values of pixels located in the background image at positions corresponding to positions of the extracted points using the pixel values of the pixels in the background image.
2
The image processing system according to claim 1, wherein the contour lines are represented in multiple levels of a pixel value based on a predetermined rule.
16. The image processing system according to claim 1, wherein the background image is prepared in advance of the extracting the points forming the one or more contour lines of the one or more objects.
3
The image processing system according to claim 2, wherein a number of the multiple levels of a pixel value is two.
16. The image processing system according to claim 1, wherein the background image is prepared in advance of the extracting the points forming the one or more contour lines of the one or more objects.
4
The image processing system according to claim 1, wherein the changing is performed such that pixel values of pixels that are within the one or more contour lines, and do not correspond to the extracted points, are not changed.
2. The image processing system according to claim 1, wherein the changing is performed such that pixel values of pixels that are within the one or more contour lines, and do not correspond to the extracted points, are not changed.
5
The image processing system according to claim 4, wherein the at least one processor is configured to perform operations comprising: generating a contour line image frame in which the pixels located at positions corresponding to positions of the extracted points have pixel values, and the pixels that are within the one or more contour lines and do not correspond to the extracted points, are transparent; and overlapping the contour line image frame onto the background image.
3. The image processing system according to claim 2, wherein the at least one processor is configured to perform operations comprising: generating an edge image frame in which the pixels located at positions corresponding to positions of the extracted points have pixel values, and the pixels that are within the one or more contour lines and do not correspond to the extracted points, are transparent; and overlapping the edge image frame onto the background image.

The image processing system according to claim 1, wherein the changing includes: setting transparency to the pixel values of the extracted points; and mixing the pixel values with which the transparency is set and the pixel values of pixels located at positions corresponding to positions of the extracted points.
4. The image processing system according to claim 1, wherein the changing includes: setting transparency to the pixel values of the extracted points; and mixing the pixel values with which the transparency is set and the pixel values of pixels located at positions corresponding to positions of the extracted points.
7
An image processing method comprising: extracting points forming one or more contour lines of one or more objects from at least a part of at least one image frame received; and outputting an output image which is generated by changing, in a background image, which is different from the at least one image frame, the background image being prepared in advance of the extracting of the points, pixel values of pixels located in the background image at positions corresponding to positions of the extracted points using the pixel values of the pixels in the background image.
6. An image processing method comprising: receiving an input of at least one image frame; extracting points forming one or more contour lines of one or more objects by performing edge detection on at least a part of the at least one image frame; and outputting an output image which is generated by changing, in a background image, which is different from the at least one image frame, the background image being prepared in advance of the receiving of the input of the at least one image frame, pixel values of pixels located in the background image at positions corresponding to positions of the extracted points using the pixel values of the pixels in the background image. 
8
The image processing method according to claim 7, wherein the contour lines are represented in multiple levels of a pixel value based on a predetermined rule.
16. The image processing system according to claim 1, wherein the background image is prepared in advance of the extracting the points forming the one or more contour lines of the one or more objects.
9
The image processing method according to claim 8, wherein a number of the multiple levels of a pixel value is two.
16. The image processing system according to claim 1, wherein the background image is prepared in advance of the extracting the points forming the one or more contour lines of the one or more objects.
10
The image processing method according to claim 7, wherein the changing is performed such that pixel values of pixels that are within the one or more contour lines and do not correspond to the extracted points, are not changed.
7. The image processing method according to claim 6, wherein the changing is performed such that pixel values of pixels that are within the one or more contour lines and do not correspond to the extracted points, are not changed.
11
The image processing method according to claim 10, comprising: generating a contour line image frame in which the pixels located at positions corresponding to positions of the extracted points have pixel values, and the pixels that are within the one or more contour lines and do not correspond to the extracted points, are transparent; and overlapping the contour line image frame onto the background image.
8. The image processing method according to claim 7, comprising: generating an edge image frame in which the pixels located at positions corresponding to positions of the extracted points have pixel values, and the pixels that are within the one or more contour lines and do not correspond to the extracted points, are transparent; and overlapping the edge image frame onto the background image.
12
The image processing method according to claim 7, wherein the changing includes: setting transparency to the pixel values of the extracted points; and mixing the pixel values with which the transparency is set and the pixel values of pixels located at positions corresponding to positions of the extracted points.
9. The image processing method according to claim 6, wherein the changing includes: setting transparency to the pixel values of the extracted points; and mixing the pixel values with which the transparency is set and the pixel values of pixels located at positions corresponding to positions of the extracted points.

A non-transitory computer-readable storage medium storing a program that, if executed, causes a computer to perform operations comprising: extracting points forming one or more contour lines of one or more objects from at least a part of the at least one image frame; and outputting an output image which is generated by changing, in a background image, which is different from the at least one image frame, the background image being prepared in advance of the extracting of the points, pixel values of pixels located in the background image at positions corresponding to positions of the extracted points using pixel values of the pixels in the background image.
11. A non-transitory computer-readable storage medium storing a program that, if executed, causes a computer to perform operations comprising: receiving an input of at least one image frame; extracting points forming one or more contour lines of one or more objects by performing edge detection on at least a part of the at least one image frame; and outputting an output image which is generated by changing, in a background image, which is different from the at least one image frame, the background image being prepared in advance of the receiving of the input of the at least one image frame, pixel values of pixels located in the background image at positions corresponding to positions of the extracted points, using pixel values of the pixels in the background image. 
14
The storage medium according to claim 13, wherein the contour lines are represented in multiple levels of a pixel value based on a predetermined rule.
16. The image processing system according to claim 1, wherein the background image is prepared in advance of the extracting the points forming the one or more contour lines of the one or more objects.
15
The storage medium according to claim 14, wherein a number of the multiple levels of a pixel value is two.
16. The image processing system according to claim 1, wherein the background image is prepared in advance of the extracting the points forming the one or more contour lines of the one or more objects.
16
The storage medium according to claim 13, wherein the changing is performed such that pixel values of pixels that are within the one or more contour lines and do not correspond to the extracted points are not changed.
12. The storage medium according to claim 11, wherein the changing is performed such that pixel values of pixels that are within the one or more contour lines and do not correspond to the extracted points are not changed.
17
The storage medium according to claim 16, wherein the program causes the computer to perform operations comprising: generating a contour line image frame in which the pixels located at positions corresponding to positions of the extracted points have pixel values, and the pixels that are within the one or more contour lines and do not correspond to the extracted points, are transparent; and overlapping the contour line image frame onto the background image.
13. The storage medium according to claim 12, wherein the program causes the computer to perform operations comprising: generating an edge image frame in which the pixels located at positions corresponding to positions of the extracted points have pixel values, and the pixels that are within the one or more contour lines and do not correspond to the extracted points, are transparent; and overlapping the edge image frame onto the background image.
18
The storage medium according to claim 13, wherein the changing includes: setting transparency to the pixel values of the extracted points: and mixing the pixel values with which the transparency is set and the pixel values of pixels located at positions corresponding to positions of the extracted points.
14. The storage medium according to claim 11, wherein the changing includes: setting transparency to the pixel values of the extracted points; and mixing the pixel values with which the transparency is set and the pixel values of pixels located at positions corresponding to positions of the extracted points.
19
The image processing system according to claim 1. wherein the outputting the image comprises changing. in the background image. only pixel values of pixels located at positions corresponding to positions of the extracted points forming the one or more contour lines.
17. The image processing system according to claim 1, wherein the outputting the image comprises changing, in the background image, only pixel values of pixels located at positions corresponding to positions of the extracted points forming the one or more contour lines.
20
The image processing system according to claim 1. wherein the outputting the image comprises changing, in the background image. pixel values of pixels located at positions corresponding to positions of the extracted points forming the one or more contour lines while refraining from changing, in the background image, pixel values of pixels located inside the one or more contour lines.
18. The image processing system according to claim 1, wherein the outputting the image comprises changing, in the background image, pixel values of pixels located at positions corresponding to positions of the extracted points forming the one or more contour lines while refraining from changing, in the background image, pixel values of pixels located inside the one or more contour lines.

The image processing system according to claim 1, wherein, collectively, the changed pixel Values form at least part of an outline of the one or more objects in the output image, and wherein a region inside the at least part of the outline comprises part of the background image wherein pixel values of pixels are unchanged from the background image.
20. The image processing system according to claim 1, wherein, collectively, the changed pixel values form at least part of an outline of the one or more objects in the output image, and wherein a region inside the at least part of the outline comprises part of the background image wherein pixel values of pixels are unchanged from the background image.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KAWAI (US PgPub No. 2017/0142343) teaches a system with superimposing and detecting feature points.
Bell (US PgPub No. 2009/0225196) teaches a system which detects foreground and tracking.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Usman Khan
/USMAN A KHAN/Primary Examiner, Art Unit 2696
03/04/2021